Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 1 of 12 PageID #: 244




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     UNITED STATES OF AMERICA
                                                        MEMORANDUM & ORDER
                   -against-                               18-CR-455 (NGG)
      JUAN FERNANDEZ-TAVERAS,
                               Defendant.


           NICHOLAS G. GARAUFIS, United States District Judge.
           Defendant Juan Fernandez-Taveras, an immigrant from the Do-
           minican Republic, pleaded guilty to criminal possession of a
           controlled substance in the second degree, in violation of N.Y.
           Penal Law § 220.18, in August 1998. He was sentenced to a
           prison term of three years to life and subsequently deported in
           July 2000. At some point, Mr. Fernandez-Taveras reentered the
           United States and in May 2018, he was arrested and charged
           with narcotics offenses in Queens, NY. A federal grand jury then
           indicted him on one count of illegal reentry into the United
           States, in violation of 8 U.S.C. §§ 1326(a) and (b)(l). (Id.)
           Mr. Fernandez-Taveras now moves under Federal Rule of Crimi-
           nal Procedure 12 to dismiss the indictment via a collateral attack
           against his original removal order or, in the alternative, for an
           evidentiary hearing. (See Def. Mem. in Supp. of Mot. to Dismiss
           ("Mem.") (Dkt. 18-1); Gov't Mem. in Opp. to Mot. to Dismiss
           ("Opp.") (Dkt. 21); Def. Reply ("Reply'') (Dkt. 25).) He argues
           that, applying the appropriate categorical analysis, the New York
           possession statute to which he pleaded guilty is not a deportable
           offense because it criminalizes possession of a wider swath of
           substances than the Controlled Substances Act ("CSA"), which




                                            1
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 2 of 12 PageID #: 245




           serves as the predicate for 8 U.S.C. § 1227(a)(2)(B)(i), under
           which he was deported. 1 (See Mem. at 10-15.)
           For the following reasons, Mr. Fernandez-Taveras's Motion is
           GRANTED and the Indictment is DISMISSED.

           I.   BACKGROUND

           Mr. Fernandez-Taveras entered the United States in 1989. (See
           Deel. of S. Isaac Wheeler ("Wheeler Deel.") (Dkt. 18-2) 'I 4.) He
           acquired lawful permanent resident status in June 1996 because
           he married an American citizen, with whom he has three chil-
           dren. (See Mem. at 2.) In August 1998, Mr. Fernandez-Taveras
           pleaded guilty to criminal possession of a controlled substance in
           the second degree, in violation of N.Y. Penal Law§ 220.18, after
           police found more than four ounces of cocaine in his residence
           along with drug paraphernalia. (See id.; Criminal Compl. of Feb.
           22, 1998 (Dkt. 21-1).) He was sentenced to a term of three years
           to life. (See Certificate of Disposition Indictment (Dkt. 18-7).)
           On May 14, 1999, while incarcerated at Lakeview Correctional
           Facility, Mr. Fernandez-Taveras received a Notice to Appear
           ("NTA") from the Immigration and Naturalization Service
           ("INS"). (See NTA (Dkt. 18-8).) The NTA stated that due to Mr.
           Fernandez-Taveras's state conviction for cocaine possession, he




           1 Mr. Fernandez-Taveras also argues that the Notice to Appear charging

           document that commenced his removal proceedings was facially insuffi-
           cient because it did not include the time and date for the initial hearing in
           immigration court. Absent a valid charging document, he argues that the
           immigration court lacked jurisdiction to order his removal, and therefore
           that the removal order entered is void ab initio. However, as he concedes,
           the Second Circuit rejected that argument in Banegas-Gomez v. Barr, 922
           F.3d 101 (2d Cir. 2019). (See Mem. at 22.) In light of that precedent, the
           court declines to address the facial sufficiency argument.




                                                2
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 3 of 12 PageID #: 246




           was deportable under Section 237(a)(2)(B)(i) of the Immigra-
           tion and Nationality Act ("INA"), 8 U.S.C. § 1227(a)(2)(B)(i),
           which provides that:
               Any alien who at any time after admission has been con-
               victed of a violation of (or a conspiracy or attempt to violate)
               any law or regulation of a State, the United States, or a for-
               eign country relating to a controlled substance (as defined in
               section 802 of Title 21), other than a single offense involving
               possession for one's own use of 30 grams or less of mariju-
               ana, is deportable.
           8 U.S.C. § 1227(a)(2)(B)(i). The NTA ordered Mr. Fernandez-
           Taveras to appear before an immigration judge ("IJ''), "date, time
           and place to be set." (See NTA at 1.) An accompanying letter
           stated that the "date of [his] removal proceeding is subject to the
           availability of Immigration and Naturalization Service person-
           nel." (See id. at 4.)
           The first hearing was to be held before IJ Joe Miller on July 27,
           1999 but the state Department of Corrections ("DOCCS") failed
           to produce Mr. Fernandez-Taveras. (See Record of Dep't of Jus-
           tice Executive Office for Immigration Review ("DOJ-EOIR")
           Database (Dkt. 18-10) at ECF p. 3.) On September 9, 1999, Mr.
           Fernandez-Taveras appeared via videoconference but the court
           adjourned the proceedings to allow him to secure counsel. (See
           Mem. at 4-5.) On September 21, 1999, he was paroled from
           DOCCS into INS custody. (See DOJ-EOIR Mot. of Sept. 29, 1999
           (Dkt. 18-9) at ECF p. 5.)
           On November 9, 1999, Mr. Fernandez-Taveras appeared with his
           attorney, Stephen Tills, before IJ John Reid. (Mem. at 6.) 2 After


           2The Defense has provided the court with audio recordings of hearings in
           Mr. Femandez-Taveras's removal proceeding which were produced by the
           Government in discovery. (See Wheeler Deel. 'l 13.) For ease of reference,




                                               3
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 4 of 12 PageID #: 247




           two continuances, he appeared again on December 7, 1999, at
           which time Mr. Tills requested another continuance and IJ Reid
           became upset that he was not prepared to conduct the hearing.
           (Id.) Mr. Tills stated that he was still trying to obtain information
           about the voluntariness of Mr. Fernandez-Taveras's guilty plea.
           (Id.) IJ Reid responded that a constitutional collateral attack on
           the underlying conviction was not relevant to removability and
           required Mr. Tills to go forward. (Id. at 6-7.) At that point, Mr.
           Tills conceded that Mr. Fernandez-Taveras was removable be-
           cause he was convicted of a state violation relating to a controlled
           substance within the meaning of the CSA. (Id. at 7.) Mr. Tills then
           sought a voluntary departure, which would have allowed Mr.
           Fernandez-Taveras to leave the United States of his own accord.
           (Id.) IJ Reid set a hearing date for January 5, 2000 to consider
           the request. (Id.)
           On January 5, 2000, Mr. Fernandez-Taveras appeared with Mr.
           Tills but stated that he was retaining a new attorney. (Id.) The
           court adjourned until February 14, 2000, at which point Mr. Fer-
           nandez-Taveras was represented by Carlos Perez-Olivo. Mr.
           Perez-Olivo appeared telephonically and informed the court that
           he was in the process of obtaining the case file from Russell Car-
           bone, whom Mr. Fernandez-Taveras had originally retained to
           replace Mr. Tills but who had withdrawn because he was sus-
           pended from the practice of law following a federal conviction.
           (Id.) The court reconvened on March 20, 2000, but Mr. Perez-
           Olivo was unable to attend in person because he experienced a
           sudden onset of vertigo while on his way to the hearing and in-
           stead appeared telephonically. (Id. at 8.) At the hearing, IJ Reid
           held that Mr. Fernandez-Taveras was removable based on his
           conviction-as his previous attorney had conceded-and denied



           the court cites to Defendant's Mem. for descriptions and timestamps in the
           audio exhibits.




                                               4
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 5 of 12 PageID #: 248




           his request for voluntary departure. (Id.) Mr. Perez-Olivo re-
           served the right to appeal to the Board of Immigration Appeals
           ("BIA") but no appeal was filed. Mr. Fernandez-Taveras was re-
           moved to the Dominican Republic on a commercial flight on July
           11, 2000. (See Deportation Order (Dkt. 18-13).)
           On May 23, 2018, Mr. Fernandez-Taveras was arrested in
           Queens and charged with narcotics offenses. (See Indictment
           (Dkt. 1).) A federal grand jury indicted him on one count of ille-
           gal reentry into the United States, in violation of 8 U.S.C. §§
           1326(a) and (b)(l). (Id.)

           II. LEGAL STANDARD

           Federal Rule of Criminal Procedure 12 "authorizes defendants to
           challenge the lawfulness of a prosecution on purely legal, as op-
           posed to factual, grounds." United States v. Ahmed, 94 F. Supp.
           3d 394,404 (E.D.N.Y. 2015). 3 In United States v. Mendoza-Lopez,
           481 U.S. 828 (1987), the Supreme Court held that a person
           charged with illegal reentry must have an avenue to subject the
           underlying deportation order to judicial review. Congress codi-
           fied the holding of Mendoza-Lopez in 8 U.S.C. § 1326(d). See
           United States v. Lopez, 445 F.3d 90, 94 (2d Cir. 2006). To suc-
           cessfully challenge an illegal reentry via a collateral attack on the
           underlying deportation order, an immigrant must demonstrate
           that:




           3 When quoting cases, and unless otherwise noted, all citations and quota-
           tion marks are omitted and all alterations are adopted.




                                               5
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 6 of 12 PageID #: 249




               1) he exhausted any administrative remedies that may
                  have been available to seek relief against the order;
               2) the deportation proceedings at which the order was
                  issued improperly deprived him of the opportunity for
                  judicial review; and
               3) the entry of the order was fundamentally unfair.
           8 U.S.C. § 1326(d). When all three conditions of Section 1326(d)
           are met and the deportation order is defective, the court must
           dismiss an indictment for illegal reentry predicated upon the de-
           fective deportation order. See United States v. Copeland, 376 F.3d
           61, 66 (2d Cir. 2004).

           III. DISCUSSION

               A. Administrative Exhaustion and Deprivation of
                  Judicial Review
           Mr. Fernandez-Taveras had the right to appeal the Immigration
           Judge's decision to the BIA and to move for reconsideration in
           the immigration court, but he did neither. Similarly, had Mr. Fer-
           nandez-Taveras received an adverse decision from the BIA, he
           could have appealed to the Second Circuit or sought habeas re-
           view, but he did not. Thus, Mr. Fernandez-Taveras failed to
           exhaust his administrative remedies or to seek judicial review
           available to him. However, applying the Second Circuit's reason-
           ing in United States v. Calderon, 391 F.3d 370 (2d Cir. 2004), and
           United States v. Sosa, 387 F.3d 131 (2d Cir. 2004), the court ex-
           cuses that failure as the result of a legally erroneous concession
           by Mr. Fernandez-Taveras's counsel, accepted by the immigra-
           tion court.
           In Calderon, an IJ told the defendant, who was represented by
           counsel, that he was ineligible for relief under Section 212(c) of
           the INA, which allowed for a waiver from deportation under cer-
           tain conditions. Calderon, 391 F.3d at 372. At the time, the IJ's
           interpretation was correct under legal authority that was binding




                                           6
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 7 of 12 PageID #: 250




           on the court. Id. at 373. Mr. Calderon did not pursue an appeal
           because his lawyer informed him that the IJ's finding was based
           on a binding interpretation of the statute, that an appeal to the
           BIA would be futile, and that the only avenue for relief was a
           habeas petition which would be expensive and would require
           him to stay in custody during the pendency of litigation. Id. Then,
           a year after Mr. Calderon's appearance before the IJ, the Su-
           preme Court corrected that "then-prevalent misinterpretation" of
           the INA in INS v. St. Cyr, 533 U.S. 289, 326 (2001). Id. Mr. Cal-
           deron was removed and was subsequently arrested and charged
           with illegal reentry when he attempted to return to the United
           States. Id. The district court dismissed the indictment. See United
           States v. Calderon, No. 02-cr-691 (JBW), 2003 WL 1338943, at
           ''7 (E.D.N.Y. Jan. 9, 2003). On appeal, the Second Circuit held
           that "[a]lthough Calderon chose not to exhaust all available ad-
           ministrative remedies, his choice was not knowing and
           intelligent," and was therefore excused. Calderon, 391 F.3d at
           374. Mr. Calderon's choice was not knowing and intelligent be-
           cause "[n]ot only was [he] not informed that he had an
           opportunity to apply for section 212(c) relief, he was explicitly
           told by the IJ and his counsel that he was barred from doing so."
           Id. at 375. Similarly, in Sosa, the Second Circuit excused a prose
           defendant's failure to exhaust his remedies when the IJ had said
           that relief under Section 212(c) was not available to him-the
           same erroneous advice as in Calderon. Sosa, 387 F.3d at 137.
           Both the Calderon and Sosa courts noted that the defendants in
           Mendoza-Lopez-the case that launched collateral review of re-
           moval orders in illegal reentry cases and upon which Section
           1326(d) was based-failed to exhaust their administrative rem-
           edies. See Calderon, 391 F.3d at 375 (quoting Sosa, 387 F.3d at
           137).
           Mr. Fernandez-Taveras is in an analogous position to the defend-
           ants in Calderon and Sosa. His attorney conceded, and the IJ
           agreed, that a conviction under N.Y. Penal Law § 220.18 made




                                           7
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 8 of 12 PageID #: 251




           him deportable under 8 U.S.C. § 1227(a)(2)(B)(i), but he argues
           that as a matter of statutory interpretation that conclusion was
           incorrect. The Government makes much of the fact that Mr. Fer-
           nandez-Taveras explicitly reserved the right to appeal to the BIA
           and then failed to. That argument cannot be squared with Calde-
           ron, where the defendant chose not to appeal because his lawyer
           told him that it was futile. See Calderon, 391 F.3d at 373. Where
           a defendant fails to exhaust his remedies or to seek judicial re-
           view based on counsel and the court's incorrect statements of
           law, that failure is excused. Id. Accordingly, the court moves to
           Section 1326(d)(3), to consider whether Mr. Fernandez-
           Taveras's removal was "fundamentally unfair."
               B. Fundamental Unfairness
           A deportation based on a state conviction that does not meet the
           federal standard for deportability is fundamentally unfair, in vi-
           olation of Section 1326(d)(3). See, e.g., United States v.
           Montcrieffe, 167 F. Supp. 3d 383, 414 (E.D.N.Y. 2016); United
           States v. Aguilera-Rios, 769 F.3d 626, 637 (9th Cir. 2014). Mr.
           Fernandez-Taveras pleaded guilty to N.Y. Penal Law§ 220.18 for
           cocaine possession. He was deported pursuant to 8 U.S.C. §
           1227(a)(2)(B)(i), because his conviction was allegedly "relating
           to a controlled substance (as defined in section 802 of Title 21)."
           To determine whether a conviction under a state statute is a re-
           movable offense under federal law, the court employs a
           categorical approach. See Mellouli v. Lynch, 135 S. Ct. 1980, 1986
           (2015). "An alien's actual conduct is irrelevant to the inquiry, as
           the adjudicator must presume that the conviction rested upon
           nothing more than the least of the acts criminalized under the
           state statute."4 Id.



           4When a statute is divisible, the court applies a modified categorical ap-
           proach that "permits consideration of certain materials that reveal which




                                               8
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 9 of 12 PageID #: 252




           The issue at bar is whether the New York statute criminalizes
           certain cocaine isomers that the CSA, 21 U.S.C. § 802, does not.
           "Isomers are molecules that share the same chemical formula but
           have their atoms connected differently, or arranged differently in
           space." United States v. Phifer, 909 F.3d 372, 376 (11th Cir.
           2018).
           At the time of conviction (and now,) N.Y. Penal Law§ 220.18(1)
           provided that a "person is guilty of criminal possession of a con-
           trolled substance in the second degree when he or she knowingly
           and unlawfully possesses . . . one or more preparations, com-
           pounds, mixtures or substances containing a narcotic drug and
           said preparations, compounds, mixtures or substances are of an
           aggregate weight of two ounces or more." Cocaine is a "narcotic
           drug" defined under New York law as:
                Coca leaves and any salt, compound, derivative, or prepara-
                tion thereof which is chemically equivalent or identical with
                any of these substances including cocaine and ecgonine,
                their salts, isomers, and salts of isomers, except that the sub-
                stances shall not include decocainized coca leaves or
                extraction of coca leaves, which extractions do not contain
                cocaine or ecgonine.
           N.Y. Pub. Health L. § 3306, sch. II (b)(4) (McKinney 1998). The
           Public Health Law's definition of cocaine was adopted in 1978.
           (See Bill Jacket, L. 1978, ch. 100 ("Bill Jacket") (0kt. 18-14).)
           According to the Sponsor's Memorandum in support of that bill,
           "[t]he question of whether [dextro isomer cocaine and levo iso-
           mer cocaine] are chemically equivalent is the source of the


           of a statute's separate offenses served as the basis for the defendant's con-
           viction." Harbin v. Sessions, 860 F.3d 58, 64 (2d Cir. 2017). Here, Mr.
           Femandez-Taveras's conviction for cocaine possession fell under Section
           220.18(1) and the categorical analysis applies to that subsection. The def-
           inition of cocaine under New York law is not a divisible statute amenable
           to a modified categorical approach.




                                                9
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 10 of 12 PageID #: 253




           present controversy" and the bill's purpose was to address "the
           difficulty in distinguishing between isomers of cocaine." (Bill
           Jacket at ECF p. 6.) To remedy that problem, the Legislature in-
           tended to close "the statutory loophole . . . by enacting this
           amendment which would include all isomers of cocaine and ec-
           gonine in the schedule of controlled substances." (Id.) (emphasis
           added). See also People v. Burnett, 245 A.D.2d 460 (2d Dep't
           1997) ("[A] controlled substance under Schedule II of Public
           Health Law§ 3306 includes cocaine and all of its isomers. Hence,
           upon the forensic chemist's conclusion that cocaine was present
           in the substance tested, there was no need for additional testing
           to ascertain whether the substance was L-cocaine or D-cocaine.")
           Meanwhile, the federal definition of cocaine under the CSA at
           the time of conviction included:
               Coca leaves and any salt, compound, derivative or prepara-
               tion of coca leaves (including cocaine and ecgonine and their
               salts, isomers, derivatives and salts of isomers and deriva-
               tives), and any salt, compound, derivative, or preparation
               thereof which is chemically equivalent or identical with any
               of these substances, except that the substances shall not in-
               clude decocainized coca leaves or extraction of coca leaves,
               which extractions do not contain cocaine or ecgonine.
           21 C.F.R. § 1308.12(b)(4). According to the definition of "iso-
           mer" under the CSA, as used in Section 1308.12(b)(4), covering
           cocaine, "the term 'isomer' means any optical or geometric iso-
           mer." 21 C.F.R. § 1300.0l(b). In addition to optical and
           geometric isomers, there are also "positional" isomers, which are
           not included in the definition of cocaine. Phifer, 909 F.3d at 378.
           In contrast, in the subsection of the CSA's definitions covering
           hallucinogenic drugs, "'isomers' means any optical, positional, or
           geometric isomer." 21 C.F.R. § 1300.0l(b)




                                           10
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 11 of 12 PageID #: 254




           Thus, the federal scheme excludes positional isomers from its
           definition of cocaine but includes them in its definition of hallu-
           cinogens. The New York Legislature made a different policy
           choice to define cocaine as broadly as possible, including all iso-
           mers. The Legislature implemented that policy for two reasons:
           (1) to ease the financial burden on police laboratories that would
           need to purchase expensive equipment to differentiate between
           different isomers of cocaine; and (2) to avoid risk that any legal-
           ized form of cocaine might pose to the public. (See Bill Jacket at
           ECF p. 6.) As a result of the difference in the definitions of co-
           caine under New York law and federal law, possession of certain
           cocaine isomers is illegal under the New York statute but legal
           under the CSA.
           The Government does not contest that the New York and federal
           statutes fail a traditional categorical analysis. Instead, it argues
           that under Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007),
           a defendant must show "a realistic probability, not a theoretical
           possibility," that the state and federal statutes could diverge in
           practice. But the Second Circuit has stated conclusively that the
           "realistic probability'' test does not apply "when the statutory lan-
           guage itself, rather than the application of legal imagination to
           that language, creates the realistic probability that a state would
           apply the statute to conduct beyond the generic definition."
           Hylton v. Sessions, 897 F.3d 57, 63 (2d Cir. 2018) (quoting Ramos
           v. U.S. Atty Gen., 709 F.3d 1066, 1072 (11th Cir. 2013); and
           citing Singh v. Atty Gen., 839 F.3d 273,286 n.10 (3d Cir. 2016)
           ("Here, the elements of the crime of conviction are not the same
           as the elements of the generic federal offense. The Supreme
           Court has never conducted a 'realistic probability' inquiry in such
           a case."); Chavez-Solis v. Lynch, 803 F.3d 1004, 1010 (9th Cir.
           2015) ("[W]hen a state statute's greater breadth is evident from
           its text, a petitioner need not point to an actual case applying the
           statute of conviction in a non-generic manner."); Swaby v. Yates ,
           847 F.3d 62, 66 &n.2 (1st Cir. 2017) (rejecting the Government's




                                            11
Case 1:18-cr-00455-NGG Document 30 Filed 01/07/21 Page 12 of 12 PageID #: 255




               "surprising view that, in applying the categorical approach, state
               law crimes should not be given their plain meaning").) The Sec-
               ond Circuit recently reiterated the holding of Hylton, that the
               "realistic probability'' test has no place where the plain text of the
               statutes at issue does not match. See Williams v. Barr, 960 F.3d
               68, 78 (2d Cir. 2020) ("The 'realistic probability' test articulated
               in Duanes-Alvarez has no role to play in the categorical analysis .
               . . when the state statute of conviction on its face reaches beyond
               the federal definition."); Jack v. Barr, 966 F.3d 95, 98 (2d Cir.
               2020).
               Here, the New York statute applies on its face to cocaine isomers
               to which the CSA does not. The statute under which Mr. Fernan-
               dez-Taveras was convicted fails the categorical analysis and is
               therefore not a removable offense under the INA. Accordingly,
               Mr. Femandez-Taveras's underlying deportation was fundamen-
               tally unfair, in violation of Section 1326(d) (3).

               IV. CONCLUSION

               For the foregoing reasons, Mr. Femandez-Taveras's underlying
               deportation order is invalid and his Motion to Dismiss the Indict-
               ment (Dkt. 18) is GRANTED.


      SO ORDERED.


      Dated:      Brooklyn, New York
                  January 7, 2021

                                                              /s/ Nicholas G. Garaufis
                                                             NICHOLAS G. GARAUFIS
                                                             United States District Judge




                                                12
